JUDGE ROANE,
April 13. — delivered the opinion of the court:
The court is of opinion, that owing to the peculiar and perplexed state of the assets in this case, making it difficult, if not impracticable, for the appellants to have pleaded in relation to them at law; and owing also to the absence of the principal counsel of the appellants, and the withdrawal of the other- at the trial in the second action, whereby the appellants were wholly undefended, and a verdict perhaps contrary to justice, obtained against them, without any negligence or default on their part, the order aforesaid is erroneous ; therefore, it is decreed and ordered, that the same be reversed and annulled, and that the appellees do pay, &c.
And it is ordered that the injunction awarded the appellants, and dissolved by the order aforesaid, be reinstated, and the cause be remanded to the said court of chancery, to have an account of the assets taken, if required, in order to a final decree.